PER CURIAM.
Roland B. Miller, Jr. appeals an order revoking an appeal bond.
The appeal is dismissed as moot.
After Miller’s conviction of driving while intoxicated, the trial court set his appeal bond at $3,000 and imposed the condition that Miller consume no alcoholic beverages during the pendency of the appeal. We remanded the cause for a determination of the City’s motion to revoke the appeal bond. After a hearing, the trial court found that Miller violated a condition of his bond by consuming alcoholic beverages. The trial court revoked Miller’s appeal bond, set a new bond in the amount of $10,000, and imposed the same condition. Miller was taken into custody but posted the $10,000 bond and secured his release on the day of the bond revocation.
Miller argues that the trial court erred in revoking his appeal bond but makes no claim for redress.
After the bond was forfeited, Miller posted a new bond. No relief is requested as a result of the forfeiture. Miller fails to show the existence of an existing controversy upon which any decision by this court would have any practical effect. For that reason, the issue sought to be raised is *470moot. Grogan v. Hays, 639 S.W.2d 875, 877[1-3] (Mo.App.1982).
The appeal is dismissed.